10/13/2020               Case 1:19-cv-11018-AT-KNF
                                      OHCHR | Venezuela mustDocument        89 toFiled
                                                            offer concrete steps       12/17/20
                                                                                 end humanitarian crisis,Page
                                                                                                         say UN 1 of 2
                                                                                                                experts
  Go to navigation | Go to content                                                                                                   ‫ | اﻟﻌرﺑﯾﺔ‬中文 | English | Français | Русский | Español




                                                                                             WHAT ARE HUMAN RIGHTS?                                       DONATE




                                                             HUMAN RIGHTS                  WHERE WE               HUMAN RIGHTS                    NEWS AND       PUBLICATIONS AND
      HOME            ABOUT US               ISSUES
                                                              BY COUNTRY                    WORK                     BODIES                        EVENTS          RESOURCES




 English > News and Events > DisplayNews


                                                                                                                          474K                     402K             14.3K



                      Venezuela must offer concrete steps to end humanitarian crisis, say UN




                                                                                                                                              z
                                                     experts




                                                                                                                                           ne
                                                                                                                                        Ve
                                                                                                                                     of
                                                                                                                                 lic
                                                                                                                                                                 Spanish




                                                                                                                              ub
                                                                                                                           ep
                                                                                                                        0 R
                GENEVA (6 May 2020) – A group of UN experts today demanded that Venezuela detail plans to tackle
                                                                                                                    /2 n
                                                                                                                 /1 ria
                the devastating impact of the country’s economic crisis on human rights and also urged the United
                                                                                                              10 liva




                                                                                                                      .
                                                                                                                   on
                States to immediately lift sanctions that compound suffering.
                                                                                                           ed o




                                                                                                                si
                                                                                                         id B




                                                                                                          er t.
                                                                                                             is
                                                                                                       t p igh
                                                                                                      ec v




                                                                                                            m
                                                                                                    D C




                                                                                                           0


                                                                                                    ou yr
                “We are deeply concerned about the spiralling economic crisis, and the effect this has had on people’s
                                                                                                  8 LL




                                                                                                         /2

                                                                                                ith op
                                                                                                      13




                ability to subsist from one day to the next,” the experts said. “The government must immediately
                                                                                              01 mt




                                                                                              w c
                                                                                                   0/


                                                                                             d by
                                                                                            11 g




                                                                                                  1




                explain how it intends to support people, many of whom are teetering on the brink of survival.”
                                                                                         iv M




                                                                                         ite d
                                                                                              on
                                                                                       C ital




                                                                                      ib te
                                                                                   oh ec
                                                                                           ed
                                                                                         ap




                The UN experts said the government has blamed crippling international sanctions for the humanitarian
                                                                                 pr ot
                                                                                        iv
                                                                                      C




                                                                               is pr
                                                                                     ch
                                                                                     9




                crisis, but many of the country’s problems such as food shortages, hyperinflation, power and water
                                                        n
                                                                                   1

                                                                                  Ar


                                                                              n is
                                                       ria




                cuts and soaring unemployment preceded the trade restrictions.
                                                                           tio nt
                                                      tra




                                                                         uc e
                                                 on




                                                                       od um
                                                C




                                                                     pr oc




                “Nevertheless, and especially in light of the coronavirus pandemic, the United States should
                                              in




                                                                   re d
                                            d




                immediately lift blanket sanctions, which are having a severe impact on the human rights of the
                                                                 er his
                                          ite




                                                              rth T
                                         C




                Venezuelan people.”

                The experts said the health system is collapsing, with many hospitals struggling to function without
                                                            Fu




                reliable electricity or even running water.

                “Hospitals are reporting a shortage of medical supplies, protective equipment and medicine. Given the
                severe impact of the COVID-19 pandemic on low-income people in even the wealthiest countries, this
                is alarming. The government should also ensure that people have the support they need to safely
                practice social distancing.”

                The education system has lost thousands of teachers and many children no longer attend school
                because of lack of energy due to not having food at home or because they cannot afford
                transportation. “This guarantees the crisis will do lasting damage to the next generation,” the experts
                said.

                The experts noted that the UN World Food Programme estimates that a third of the population is food
                insecure.

                The experts were alarmed by reports that journalists, lawyers and medical workers have faced
                retaliation and even been detained for raising concerns about conditions in the country. Anyone
                arbitrarily detained should be released immediately, and the government should investigate these
                allegations.

                “Th       i          d   bt th t th                    ti f        i                         h ll                i ht             b th         i ht
https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=25867&LangID=E                                                                                                        1/2
10/13/2020            Case 1:19-cv-11018-AT-KNF
                                   OHCHR | Venezuela mustDocument        89 toFiled
                                                         offer concrete steps       12/17/20
                                                                              end humanitarian crisis,Page
                                                                                                      say UN 2 of 2
                                                                                                             experts
               “There is no doubt that the government is facing numerous challenges right now, but human rights
               cannot be put on hold. Even at a time like this, the government still has an obligation to protect
               people’s basic rights,” the experts said.

               ENDS

               (*) The experts: Mr. Olivier De Schutter, Special Rapporteur on extreme poverty and human
               rights; Mr. Léo Heller, Special Rapporteur on the human rights to water and sanitation; Ms. Kombou
               Boly Barry, Special Rapporteur on the right to education.

               The Special Rapporteurs are part of what is known as the Special Procedures of the Human Rights
               Council. Special Procedures, the largest body of independent experts in the UN Human Rights system,
               is the general name of the Council's independent fact-finding and monitoring mechanisms that address
               either specific country situations or thematic issues in all parts of the world. Special Procedures'
               experts work on a voluntary basis; they are not UN staff and do not receive a salary for their work.
               They are independent from any government or organization and serve in their individual capacity.

               For more information and media requests, please contact Patricia Varela at: pvarela@ohchr.org

               For media enquiries regarding other UN independent experts, please contact Xabier Celaya (+ 41 22




                                                                                                                                  z
                                                                                                                               ne
               917 9445 / xcelaya@ohchr.org)




                                                                                                                            Ve
                                                                                                                         of
               Follow news related to the UN’s independent human rights experts on Twitter @UN_SPExperts.




                                                                                                                     lic
                                                                                                                  ub
                                                                                                               ep
                                                 Concerned about the world we live in?

                                                                                                            0 R
                                           Then STAND UP for someone’s rights today.                    /2 n
                                                                                                     /1 ria
                                                                                                  10 liva

                                                       #Standup4humanrights




                                                                                                          .
                                                                                                       on
                                                                                               ed o



                                   and visit the web page at http://www.standup4humanrights.org




                                                                                                    si
                                                                                             id B




                                                                                              er t.
                                                                                                 is
                                                                                           t p igh
                                                                                          ec v




                                                                                                m
                                                                                        D C




                                                                                               0


                                                                                        ou yr
                                                                                      8 LL




                                                                                             /2

                                                                                    ith op
                                                                                          13
                                                                                  01 mt




                                                                                  w c
                                                                                       0/


                                                                                 d by
                                                                                11 g




                                                                                      1
                                                                             iv M




                                                                             ite d
                                                                                  on
                                                                           C ital




                                                                          ib te
                                                                       oh ec




  Home                             Site Map                                                                                           CONTACT US
                                                                               ed
                                                                             ap




                                                                     pr ot
                                                                            iv
                                                                          C




                                                                   is pr
                                                                         ch




  Frequently Asked Questions       © OHCHR 1996-2020
                                                                         9
                                               n
                                                                       1

                                                                      Ar


                                                                  n is
                                              ria




  OHCHR on Social Media
                                                               tio nt
                                          tra




                                                             uc e
                                        on




                                                           od um




  OHCHR Memorial
                                        C




                                                         pr oc
                                     in




                                                       re d




  Employment
                                    d




                                                     er his
                                  ite




                                                  rth T




  Mobile App
                                C




                                                Fu




https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=25867&LangID=E                                                                   2/2
